That the question up for decision is a fairly debatable one is demonstrated by the several opinions that have been written in this court and the court below. The strength of the argument seems to me to be on the side that denies to the state board of charities the right of visitation and to make rules and regulations for the government of this defendant, and it is fully presented in the opinion of Judge O'BRIEN and the concurring memorandum of Judge GRAY.
But if, after weighing the arguments pro and con, a doubt remained I should resolve that doubt against the claim of power asserted by the state board of charities.
If the legislature, from which this relator originally obtained the power, which has recently been incorporated in the Constitution, but on no broader lines than the legislative *Page 249 
grants of authority, deems it wise to give to the relator the right of visitation and to make rules and regulations for this defendant, it can do so. And if later experience shows that the power is being exercised unwisely and to the serious detriment of a great public work, its grant of authority can be revoked. Neither the Constitution nor the statutes have undertaken to give a definition of a charitable institution or corporation. That has been left to the courts, and if the definition of the courts be not broad enough to include as many institutions and corporations as the legislature deems advisable, it can by further enactment bring in such others, or indeed every institution, corporation, society or association having for its purpose the promotion of the public welfare, whether their object be the enforcement of laws for the protection of children, the prevention of cruelty to animals or the accumulation of funds and their application for the purpose of foreign and domestic missions. But the courts should refuse by a strained and doubtful construction of the Constitution to fasten upon all engaged in work helpful in some way to others a regulating authority that even the legislature cannot relieve against, should it after a time grow arrogant from a long use of power, unrestrained by the legislative and executive departments of the state government.